Order on Motion to Recall and Amend Mandate.
This cause coming on to be heard upon motion of appellee to recall the mandate herein and amend the same, being in effect a motion to amend the direction given in disposing of said cause in the opinion heretofore filed, and the Court having heard *Page 307 
and considered said motion and the argument of counsel thereon and being sufficiently advised in the premises, it is ordered, Mr. Justice BRICE dissenting in a written opinion, that the mandate herein be and the same is hereby recalled; and that the following language appearing at the end of the opinion on motion for rehearing on file herein, to-wit: "The judgment is reversed with direction that the cause be reinstated upon the docket and that the judgment appealed from be set aside and the cause dismissed." be and the same is hereby set aside and removed from said opinion and the following language and direction substituted therefor, to-wit: "The judgment is reversed and the cause remanded with direction to the trial court to set aside its judgment and for further proceedings consistent with and conformable to the views herein expressed."